Citation Nr: 0200160	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  95-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the cervical spine with discogenic disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left shoulder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right wrist, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for bilateral hearing loss; 
and from a September 1998 rating decision, which denied 
entitlement to increased evaluations for residuals of a 
fracture of the cervical spine, osteoarthritis of the left 
shoulder, and residuals of a fracture of the right wrist.

In a February 2000 decision, the Board denied the veteran's 
claims.  He subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

While this case was pending at the Court, the veteran's 
attorney filed a motion to vacate the Board's February 2000 
decision, and to remand all of his claims for readjudication.  
The VA Office of General Counsel also filed a motion in the 
matter, asking the Court to vacate the Board's February 2000 
decision on different grounds, and to remand all of his 
claims for readjudication.  As will be explained in greater 
detail below, the General Counsel's motion stated that a 
remand of this case from the Court to the Board was warranted 
due to the recent enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  In a February 2001 Order, the Court vacated 
the Board's February 2000 decision pursuant to the VCAA, and 
remanded his claims to the Board for compliance with 
directives that were specified by the Court.

The case has been returned to the Board for further appellate 
review consistent with the Court's decision.  The first three 
issues listed on the first page of this decision are disposed 
of herein; the final issue is addressed in the remand portion 
of the decision.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the cervical 
spine with discogenic disease are manifested by no more than 
severe limitation of motion in the cervical spine, 
accompanied by occasional flare-ups of pain and numbness 
extending into the upper extremities.

2.  The veteran's osteoarthritis of the left shoulder is 
manifested by no more than slight limitation of motion, which 
has been objectively confirmed by satisfactory evidence of 
painful motion.

3.  The veteran's residuals of a fracture of the right wrist 
are manifested by no more than limitation in dorsiflexion to 
30 degrees, and limitation in plantar flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's residuals of a fracture of the cervical spine with 
discogenic disease have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5290 (2001).

2.  The criteria for a rating in excess of 10 percent 
evaluation for osteoarthritis of the left shoulder have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5030, 5201 (2001).

3.  The criteria for a rating in excess of 10 percent 
evaluation for the residuals of a fracture of the right wrist 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5030, 5214 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that, in April 
1961, he was involved in a motor vehicle accident.  He 
reportedly sustained a dislocation of the left glenohumeral 
joint, separation of the left acromioclavicular joint, a 
fracture of the cervical spine, and a fracture of the right 
lunate bone.  His left shoulder was reduced and immobilized, 
and his neck was placed in a plaster collar.  He underwent a 
surgical repair of the right lunate bone, and he was 
subsequently discharged in June 1961.  The treating physician 
noted a discharge diagnosis of volar dislocation of the 
lunate bone of the right wrist, with some impingement on the 
median nerve; full recovery from cervical spine sprain; and 
no residual disability from dislocation of the left shoulder.  
A clinical record dated in September 1961 reflects that he 
was given a diagnosis of post-traumatic ankylosis of the 
right wrist.

In a report of medical examination dated in January 1963, an 
examiner noted that the veteran had a past dislocation of the 
lunate of the right wrist, and that he now experienced only 
mild limitation in extension (10 degrees) in the right 
radiocarpal joint.  The examiner also noted that there was no 
disability present in relation to the past dislocation of the 
glenohumeral joint or the cervical vertebral fracture.  

In an April 1963 rating decision, the RO granted service 
connection for the residuals of a fracture of the right 
lunate bone and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5215, based upon limitation of motion in 
the right hand.  The RO also granted service connection for 
the residuals of separation of the left acromioclavicular 
joint, fracture of cervical vertebra; and dislocation of the 
glenohumeral joint.  Noncompensable disability ratings were 
assigned for each of those disabilities.

The record reflects that, in an April 1993 rating decision, 
the RO granted an increased disability rating of 10 percent 
for the veteran's service-connected residuals of a fracture 
to the cervical spine under the criteria of DCs 5010 and 
5290.  The RO concluded that a 10 percent evaluation was 
warranted under these codes because X-rays obtained in 
February 1993 had revealed evidence of osteoarthritis 
involving the bodies of C5-7, with some disc space narrowing 
at C6-7.  In that decision, the RO also denied increased 
evaluations for the veteran's remaining service-connected 
disabilities.

During a VA medical examination conducted in July 1994, the 
veteran complained of pain in his head and neck, which 
reportedly radiated into his arms, particularly on the right.  
He also complained of paresthesia in his fingers, more in his 
right hand than in his left.  Examination of the neck 
revealed that range of motion from his chin to his chest was 
to 40 degrees; backward extension was to 30 degrees; right 
and left lateral flexion was to 20 degrees; and right and 
left rotation was to 20 degrees.  It was noted that all 
movement resulted in complaints of pain, and that there was 
evidence of neurological involvement, such as paresthesia of 
all fingers.  Examination of the shoulders revealed that 
abduction was to 90 degrees; flexion was to 90 degrees; 
external rotation was to 40 degrees; and internal rotation 
was to 30 degrees.  Examination of the right wrist revealed 
that dorsiflexion was to 10 degrees; palmar flexion was to 0 
degrees ulnar deviation was to 10 degrees; and radial 
deviation was to 5 degrees.  The VA examiner found that the 
grasp of his right hand was markedly diminished in comparison 
to the left hand.  The examiner indicated that an attempt to 
approximate the fingers to the transverse palmar fold showed 
no apposition, and that all fingers missed by at least an 
inch.  The examiner noted diagnoses if status post fracture 
of the lunar bone of the right wrist, now with limited motion 
and degenerative joint disease; status post fracture of C5, 
questionably at C6, with limited motion of the cervical spine 
and degenerative joint disease; and status post glenohumeral 
joint dislocation of the left shoulder, with marked 
limitation of motion and degenerative joint disease.

In a December 1994 rating decision, the RO granted an 
increased evaluation of 20 percent for the veteran's cervical 
spine disability under DCs 5010 and 5290.  The RO also 
granted a 10 percent evaluation for the veteran's left 
shoulder disability under DC 5003, but denied a rating in 
excess of 10 percent for his right wrist disability.

In June 1998, the veteran's accredited representative, acting 
on his behalf, filed a claim of entitlement to increased 
evaluations for his disabilities of the cervical spine, left 
shoulder, and right hand.  

Thereafter, in July 1998, the veteran underwent a VA 
orthopedic examination.  He reported that he was experiencing 
increasing pain in his neck, as well as numbness in his right 
shoulder and right scapula.  He also reported increasing back 
and wrist pain.  He stated that he was experiencing 
increasing stiffness in his neck, and increasing instability 
in his right shoulder.  He explained that he had flare-ups in 
his neck, shoulders, and wrist whenever he was exposed to 
damp or humid weather, or whenever he increased his 
activities.  He noted that flare-ups had sometimes occurred 
without any precipitating factors.  He also noted that he 
would often take several days off from work whenever the 
flare-ups occurred.  Clinical evaluation of the left shoulder 
revealed no evidence of malunion or nonunion, and no 
constitutional signs of bone disease.  Range of motion in the 
left shoulder was noted to be to from 170 degrees abduction 
and 170 degrees flexion.  The VA examiner indicated that 
stiffness and pain caused additional limitation of motion of 
15 degrees.  The examiner noted that there was evidence of 
pain over the trapezius muscles, and both the left scapula 
and the right scapula.  The examiner indicated a diagnosis of 
mild degenerative changes of the left glenohumeral joint.

Examination of the right wrist revealed no abnormal motion, 
and no evidence of any malunion, nonunion, or false motion.  
Some puffiness was noted in the right hand and right wrist, 
but no tenderness was found over the dorsal or ventral 
surfaces of the wrist.  Range of motion was found to be to 50 
degrees dorsiflexion, actively and passively; 60 degrees 
plantar flexion, actively, and 62 degrees, passively, with 
pain.  The examiner determined that there was limited motion 
in the small joints of the hand, but that he received good 
resistance during the examination.  It was noted that the 
veteran had very thick skin, almost like the skin of 
scleredema, on both hands, but it was indicated that it was 
more marked on the left than on the right.  The examiner 
concluded that there was no significant functional defect in 
the right extremity.  The examiner noted a diagnosis of mild 
degenerative changes of the right radiocarpal joint.

Range of motion in the cervical spine was found to be to 30 
degrees forward flexion, 10 degrees backward extension, 25 
degrees right lateral flexion, and 25 degrees left lateral 
flexion.  The examiner noted that the veteran experienced 
discomfort with all ranges of motion, and that reflexes in 
the biceps and triceps were sluggish.   The examiner noted a 
diagnosis of mild discogenic disease of the cervical spine or 
osteoarthritis with radiculopathy, which has resulted in 
numbness and pain of the scapular muscles bilaterally, and 
also some sluggish reflexes of the biceps and triceps.

X-rays taken in July 1998 of the right wrist revealed no 
evidence of a fracture or dislocation, but some evidence of 
an old, healed fracture of the lunate bone, with slight 
residual deformity and some irregular sclerosis and 
radiolucency of this bone, which may be suggestive of 
avascular necrosis.  It was also noted that there were mild 
degenerative changes of the right radiocarpal joint.  X-rays 
of the cervical spine showed minimal anterior wedging of the 
C4 and C5 vertebral bodies that appeared to be rather old, 
but no evidence of recent fracture, subluxation, or 
dislocation of the cervical spine.  It was also noted that 
there were mild degenerative changes of the cervical spine, 
and straightening of the normal lordotic cervical curvature.  
X-rays of the left shoulder revealed mild to moderate 
degenerative changes of the left glenohumeral joint, and a 
subchondral radiolucent area at the inferior margin of the 
glenoid process of the left scapular, thought to possibly 
represent a subchondral cyst due to degenerative changes.

In the September 1998 rating decision, the RO denied the 
veteran's claims of entitlement to increased evaluations for 
a fracture of the cervical spine, osteoarthritis of the left 
shoulder, and residuals of a fracture of the right wrist.  A 
Notice of Disagreement regarding this decision was received 
by the RO in November 1998.

Private medical records reveal that, in January 1999, he was 
examined in regard to complaints of pain in his neck, 
shoulders, and right wrist.  During this examination, he 
reported that he was working as a nursing assistant, but that 
his problems were making it difficult for him to perform his 
duties.  Examination of the cervical spine revealed some 
decreased range of motion and mild tenderness throughout the 
central portion, particularly around the C4-C5 region.  The 
examiner indicated that there was some radiation of pain into 
both trapezial muscles, and mildly positive bilateral 
impingement signs, with some decrease in strength in the 
upper extremities due to pain.  X-rays revealed some anterior 
wedging of C4 and C5, with multiple degenerative changes, but 
no significant subluxations or fractures.  Some mild 
degenerative changes were also seen in the left glenohumeral 
joint.  Examination of the right wrist revealed decreased 
dorsiflexion and very limited palmar function.  The examiner 
noted that his hand was tender across the carpus, but that 
his fingers were neurovascularly intact.  X-rays showed 
significant deformity of the lunate and scaphoid bone, with 
multiple cysts and sclerotic regions, and significant 
degenerative arthritis of both the radiocarpal and midcarpal 
joints.  The examiner noted a diagnosis of multiple 
degenerative processes occurring involving the right wrist 
and cervical spine, as well as both shoulders.  The examiner 
concluded that his most evident problem seemed to be with his 
right wrist.

In March 1999, the veteran was provided with another VA 
orthopedic examination.  He reported experiencing pain in his 
neck, as well as spasms in his upper back and pain radiating 
down into the anterior aspect of his right arm.  He noted 
that he did not have any numbness or weakness in his upper 
extremities.  Examination of the right wrist revealed 
dorsiflexion to 30 or 40 degrees, polar flexion to 30 or 40 
degrees, and ulnar deviation to 30 degrees.  The VA examiner 
indicated that no radial deviation was found, and that 
supination and pronation were normal.  Some tenderness was 
found over the midline of the radiocarpal joint, but no motor 
or sensory deficits were seen in the right hand.  The 
examiner indicated that strength and sensation in the upper 
extremities were intact bilaterally, and that no instability 
was found in either shoulder.  The veteran was reportedly 
unable to bring his chin to his chest, but he was able to 
bring his chin to his right shoulder.  Examination revealed 
no radiating pain when this motion was attempted, and it was 
indicated that he had normal bicep, tricep, and deltoid 
strength.  It was also noted that he had normal reflexes in 
the upper extremities.  The examiner concluded that he had 
avascular necrosis in his right wrist, which was a direct 
result of his lunate fracture, as well as arthritic 
progression directly due to trauma.  The examiner indicated 
that he would ultimately require a wrist fusion or a 
shortening osteotomy.  Shoulder examination was found to be 
relatively normal, with normal and intact cuff, and 
stability.  The examiner concluded that there was no weakness 
in the upper extremities, but that there was some limitation 
in his cervical spine motion, as well as some radiographic 
evidence of possible foraminal stenosis.  

In an April 1999 Supplemental Statement of the Case, the RO 
denied increased evaluations for the veteran's service-
connected disabilities.  His claims folder was subsequently 
forwarded to the Board for appellate review.

In a February 2000 decision, the Board denied the veteran's 
claims.  He subsequently appealed that decision to the Court.  
While this case was pending at the Court, the veteran's 
attorney filed a motion to vacate the Board's February 2000 
decision, and to remand all of his claims for readjudication.  
The motion stated that a remand of his increased rating 
claims was warranted because the Board had failed to 
adequately consider evidence of flare-ups in denying 
entitlement to increased evaluations under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The VA Office of General Counsel 
also filed a motion in that appeal, asking the Court to 
vacate the Board's February 2000 decision on different 
grounds, and to remand all of his claims for readjudication.  
As noted in the Introduction section above, the General 
Counsel's motion stated that a remand of this case from the 
Court to the Board was warranted due to the enactment of the 
Veterans Claims Assistance Act of 2000.  

As noted above, in its February 2001 Order, the Court vacated 
the Board's February 2000 decision and remanded the veteran's 
claims to the Board.  In the Order, the Court noted that "as 
to the increased ratings claims, the Secretary concedes in 
his motion that the Board's reasons and bases underlying its 
decision are problematic.  However, it is the Secretary's 
position that the VCAA and this Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), necessitate the instant 
remand."  The Court agreed with the Secretary's position and 
concluded that, because a remand was warranted due to the 
VCAA, there was no need to address any specific deficiencies 
asserted by the veteran.  The Court noted, however, that it 
expected the Board to "reexamine the evidence of record, 
seek any other evidence the Board feels is necessary, and 
issue a well-supported decision in this case."

After receiving the case back from the Court, the Board 
contacted the veteran's attorney and invited any additional 
argument and evidence which the attorney might wish to submit 
on behalf of the veteran's claims.  In a statement submitted 
in October 2001, the veteran's attorney argued that increased 
evaluations should be granted for his service-connected 
disabilities, based upon flare-ups.  In support of this 
argument, the attorney cited to the report of the veteran's 
July 1998 VA examination.  In addition, the attorney asserted 
that the issue of service connection for hearing loss should 
be remanded by the Board for further development and 
readjudication by the RO.

Legal Analysis

1.  Preliminary matters

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As explained in detail above, the Court explained in its 
February 2001 Order that the primary basis for remanding this 
case was a change in the law resulting from the enactment of 
the VCAA.  In accordance with the Court's instructions, the 
Board has considered the impact of this new legislation on 
the veteran's claims. 

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case issued in April 1999, 
the Board believes that the veteran has been advised of the 
appropriate rating criteria, and of what the evidence must 
show in order to substantiate his claims for increased 
ratings.  Therefore, the Board believes that VA has satisfied 
its duty under both the VCAA and the new regulation, 
38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  The record reflects that the veteran has been 
provided with several VA examinations, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to his increased rating claims.  Therefore, the 
Board finds that all facts that are relevant to these 
aforementioned issues have been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist under both the VCAA and the new regulations.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on these 
issues, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). ).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

2.  Increased evaluation for cervical spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The Court of Appeals for Veterans Claims has stated that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The requirements 
for evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath  v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  

The veteran's service-connected residuals of a fracture of 
the cervical spine with discogenic disease are currently 
evaluated as 20 percent disabling under the criteria of 
Diagnostic Code (DC) 5010, which pertains to traumatic 
arthritis.  Under this code, traumatic arthritis, if 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of 
the specific joint or joints involved is non compensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent evaluation shall be established 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of DC 5003 states 
that the 20 and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion. 

The Board notes that the appropriate diagnostic code for 
rating limitation of motion in the cervical spine is DC 5290.  
Under this code, slight limitation of motion in the cervical 
spine warrants a 10 percent evaluation; moderate limitation 
of motion in the cervical spine warrants a 20 percent 
evaluation; and severe limitation of motion in the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5290.

Having reviewed the complete record in this case, the Board 
finds that the competent and probative evidence of record 
supports the assignment of a 30 percent disability for the 
veteran's cervical spine disability.  In reaching this 
conclusion, the Board has found the most probative evidence 
of record to be the report of the veteran's July 1998 VA 
examination, which showed that backward extension of the 
cervical spine was limited to only 10 degrees.  The Board 
believes this finding, as well as other ranges of motion 
demonstrated in the cervical spine during this examination, 
to be consistent with the assignment of a 30 percent 
evaluation under the criteria of DC 5290.

The Board recognizes that there is evidence of record which 
does not support a rating of 30 percent under the new 
criteria of DC 5290.  For example, the private physician that 
examined the veteran in January 1999 noted that there was 
only "some" decreased range of motion in his cervical 
spine.  Moreover, the March 1999 VA examiner indicated that, 
although the veteran was unable to bring his chin to his 
chest, he was able to bring his chin to his right shoulder.  
However, because the July 1998 VA examiner was the only 
physician to note specific ranges of motion in his report, 
the Board finds his opinion to be the most probative evidence 
of record regarding this issue.  The Board believes that the 
July 1998 VA examiner's findings demonstrates a degree of 
limitation of motion which "more nearly approximates" the 
criteria for a 30 percent rating rather than a 20 percent 
rating under the criteria of DC 5290.  38 C.F.R. §§ 4.7, 
4.21. 

The Board has considered whether an increased evaluation may 
be available under the criteria of DC 5293, which pertains to 
intervertebral disc syndrome.  Under this code, a 40 percent 
rating is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293 (2001).  However, although the veteran has 
reported experiencing repeated flare-ups of various symptoms, 
including muscle spasm, and pain and numbness extending into 
his arms, the Board does not believe that these flare-ups 
have been demonstrated to be severely disabling or of such 
frequency as to result in only intermittent relief.  Thus, 
the Board finds the preponderance of the competent and 
probative evidence to be against the assignment of a 40 
percent disability rating under the criteria of DC 5293.  
Furthermore, the Board also finds that a separate rating 
under DC 5293 is not warranted, because such a rating would 
violate the VA anti-pyramiding regulation, 38 C.F.R. § 4.14.  
This is because the symptomatology considered under the 
criteria of DC 5293 is not distinct from that which has 
already been considered in assigning a 30 percent disability 
rating under DC 5290.  See VAOPGCPREC 36-97 (Dec. 12, 1997) 
(holding that DC 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As discussed in detail above, the veteran 
argued in his motion to the Court that the Board had failed, 
in the February 2000 decision, to provide adequate reasons or 
bases for denying an increased evaluation under the 
provisions of 38 C.F.R. § 4.40 and 4.45.  In its February 
2001 Order, the Court appears to have implied having some 
agreement with this argument.  However, at the time of the 
Board's February 2000 decision, the veteran was evaluated as 
20 percent disabled under the criteria of DC 5290.  As a 
result of the present decision, the veteran is now evaluated 
as 30 percent disabled, which is the maximum disability 
rating available under DC 5290.  For this reason, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 no longer apply.  
See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding 
that, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

Furthermore, even if these provisions did apply, the Board 
believes that an increased evaluation under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would still not be warranted.  
Although we recognize that the veteran experiences flare-ups 
of his symptoms, as discussed above, a 20 percent evaluation 
already contemplates recurring attacks under DC 5293, and the 
veteran in this case has already been assigned a 30 percent 
rating under DC 5290.  Moreover, although these flare-ups 
have reportedly led to the veteran requiring several days 
away from work on some occasions, the Board notes that his 30 
percent evaluation in itself is a recognition that the his 
impairment interferes to some degree with his earning 
capacity.  See 38 C.F.R. § 4.1.  In addition, although 
examination has revealed evidence of painful motion, there is 
no evidence of excessive fatigability, or incoordination in 
the neck, and no indication of atrophy, swelling, or 
deformity in the cervical spine.  Furthermore, to the extent 
that he experiences painful motion in his neck, the Board 
believes that this symptom has already been adequately 
compensated by the assignment, herein, of a 30 percent 
evaluation under the criteria of DC 5290.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against the assignment of an increased evaluation under the 
provisions of 38 C.F.R. §§ 4.40 or 4.45.  See Deluca, supra.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 30 percent 
disability rating for the veteran's residuals of a fracture 
of the cervical spine with discogenic disease.  38 C.F.R. 
§ 4.71a, DCs 5010, 5290.  The benefit sought on appeal is 
accordingly granted.

3.  Increased evaluation for left shoulder

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling under the criteria of DC 5003.  This 
evaluation is based upon the results of the veteran's July 
1998 VA examination, which revealed a noncompensable degree 
of limitation of motion in the left shoulder, with objective 
evidence of painful motion on examination, and X-ray evidence 
of degenerative changes.  In order to warrant an increased 
evaluation under this code, the veteran's left shoulder 
disability must be manifested by a compensable degree of 
limitation of motion under the diagnostic code pertaining to 
the shoulder, which in this case is DC 5201.  See 38 C.F.R. 
4.71a, DC § 5003.

At the outset of this discussion, the Board notes that it is 
unclear whether his left shoulder is part of his major or 
minor extremity.  However, as will be made clear by the 
following discussion, the Board believes that such 
information is essentially irrelevant under the 
circumstances.  In essence, we find that, whether or not the 
veteran's left shoulder is part of his major or minor 
extremity, the preponderance of the evidence is against an 
increased evaluation for his left shoulder disability.

Under DC 5201, which pertains to limitation of motion of the 
arm, limitation of motion to 25 degrees warrants a 40 percent 
rating for the major extremity and a 30 percent evaluation 
for the minor extremity.  Limitation of motion midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major extremity and 20 percent for the minor 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
for the veteran's service-connected left shoulder disability.  
In reaching this conclusion, the Board has found the most 
probative evidence of record to be the result of the VA 
orthopedic examination conducted in March 1999, which 
revealed his left shoulder to be essentially normal on 
examination, with no evidence of limitation of motion found.  
Although the Board recognizes that the July 1998 VA 
examination revealed some limitation of motion, the Board 
notes that his left shoulder was found to be limited to no 
more than 170 degrees of abduction and 170 degrees of 
flexion.  This finding is consistent with no more than a 
noncompensable disability rating under the criteria of DC 
5201 for either a major or minor extremity.  Moreover, even 
factoring in an additional 15 degrees of limitation caused by 
painful motion, which was noted during his July 1998 VA 
examination, his left shoulder disability would not meet the 
criteria for a compensable evaluation under the criteria of 
DC 5201 for either a major or minor extremity.  In light of 
the aforementioned evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased evaluation for his osteoarthritis of the left 
shoulder.

The Board wishes to note that we are cognizant that previous 
VA examination in July 1994 suggests a greater degree of 
limitation of motion in the left shoulder.  However, in this 
regard, the Board notes that the veteran's current appeal 
arose from a claim for an increased rating that was filed in 
June 1998, which was almost four years after that examination 
was conducted.  Thus, while the Board has considered the 
results of the 1994 examination, we find them to be much less 
probative than the results of his July 1998 and March 1999 VA 
examinations.  See Francisco, supra.  

The Board has also considered whether an increased evaluation 
may be warranted based upon functional loss due to pain under 
38 C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation on that basis.  In this regard, the 
Board notes that repeated VA examination has been negative 
for any evidence of weakness, incoordination, or excess 
fatigability in the left shoulder joint.  In addition, 
examination has also failed to reveal any objective evidence 
of swelling, deformity, or atrophy of disuse.  Although 
evidence of pain on motion was found during the veteran's 
July 1998 examination, it appears that such pain only limits 
abduction and flexion to 155 degrees in the left arm.  Thus, 
the limitation in motion caused by pain has already been 
compensated by the assignment of a 10 percent evaluation 
under the criteria of DC 5003.  Furthermore, although the 
Board recognizes that the veteran reported experiencing 
flare-ups of his disability, it appears from the text of the 
July 1998 examination report that he was referring primarily 
to symptoms he had experienced as a result of his cervical 
spine disability.  Moreover, even if such flare-ups were also 
intended to describe symptoms present as a result of his left 
shoulder disability, the Board notes that the only symptom 
that have been attributed to his left shoulder is painful 
motion, which has already been considered above.  Thus, the 
Board finds that his reports of flare-ups do not warrant the 
assignment of an increased evaluation for his osteoarthritis 
of the left shoulder.

The Board recognizes that the veteran has reported 
experiencing some generalized pain and numbness radiating 
into both of his upper extremities from his neck.  However, 
the record reflects that these symptoms have been attributed 
to his cervical spine disability, and they have been 
specifically considered by the Board in evaluating that 
disability.  Thus, the Board finds that these symptoms, which 
are reportedly present in both upper extremities, cannot 
support the assignment of a separate or increased disability 
rating for his osteoarthritis of the left shoulder.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder.  Thus, 38 C.F.R. § 4.71a, DC 5200 is not for 
application.  In addition, there is also no evidence 
indicating that the veteran has any impairment in the 
humerus; and
X-rays taken in July 1998 and January 1999 were pertinently 
negative for any abnormalities in the humerus.  Similarly, 
both physical examinations and X-rays have been negative for 
any indication of dislocation, nonunion, or malunion in the 
scapula or clavicle.  Thus, the Board finds that Diagnostic 
Codes 5202 and 5203 also do not apply.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for the veteran's 
osteoarthritis of the left shoulder.  Thus, the benefit 
sought in this aspect of the appeal must be denied.

4.  Increased evaluation for right wrist

The veteran's service-connected residuals of a fracture to 
the right wrist are currently evaluated as 10 percent 
disabling under the criteria of DC 5215.  Under this code, 
limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, DC 5215 (2000).

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2001).  Because the 
veteran's 10 percent disability rating has been effective 
since February 1963, it is protected at that level from any 
decrease.

The Board notes that the veteran is already assigned the 
maximum disability rating available under DC 5215 for both 
the major or minor hand.  Thus, Board has given consideration 
to evaluating the veteran's service-connected right wrist 
disability under 38 C.F.R. § 4.71a, DC 5214, which is the 
only other diagnostic code applicable to the wrist.  The 
Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and the demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The record shows, 
however, that the veteran does not have ankylosis in his 
right wrist.  Although one finding of ankylosis in the right 
wrist appears to have been made by a physician in September 
1961, subsequent examinations conducted throughout the 
ensuing several decades have been consistently negative for 
any such finding.  Consequently, the Board finds that 
38 C.F.R. § 4.71a, DC 5214 is not for application.

The Board is unable to identify any other basis in the record 
on which to grant a higher disability rating for the 
veteran's right wrist disability.  In this regard, the Board 
notes that the July 1998 VA examiner specifically found that 
there was no abnormal motion in the veteran's right wrist, 
and no evidence of malunion, nonunion, or false union.  
Although some "puffiness" was noted, no tenderness was 
found on examination.  Although the January 1999 private 
examiner noted some tenderness, the physician also found that 
his hand was neurovascularly intact.  The July 1998 VA 
examiner also found some limitation of motion in the small 
joints of the hand, but noted that the veteran had 
demonstrated good resistance on examination.  The examiner 
also concluded that there was no significant functional 
defect in the right hand.  Although a diagnosis of avascular 
necrosis was subsequently noted during his March 1999 VA 
examination, that examination revealed no evidence of any 
manifestations of this diagnosis sufficient to warrant a 
higher evaluation on that basis.  The examiner indicated that 
there was no evidence of numbness or weakness in the upper 
extremities, and no motor or sensory deficits in the right 
hand.  Based on the aforementioned evidence, the Board finds 
that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to an 
increased evaluation for his service-connected residuals of a 
fracture to the right wrist.

The Board notes in passing that, because the veteran is 
evaluated as 10 percent disabled, which is the maximum 
disability rating available under DC 5214, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston, 
supra.  

The Board is cognizant that X-rays taken in January 1999 
revealed degenerative arthritis in both the radiocarpal and 
midcarpal joints.  However, the criteria of DC 5003, which 
pertains to degenerative arthritis, allows for the assignment 
of only a 10 percent evaluation for each group of minor 
joints affected by arthritis.  Thus, application of DC 5003 
cannot afford the veteran a higher disability rating for his 
right wrist disability.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an increased evaluation 
for the veteran's service-connected residuals of a fracture 
to the right wrist.  This benefit must accordingly be denied.


ORDER

Entitlement to an increased evaluation, to 30 percent, for 
the residuals of a fracture of the cervical spine with 
discogenic disease, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation for osteoarthritis of 
the left shoulder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling, is denied.


REMAND

In addition to the foregoing, the veteran is seeking service 
connection for bilateral hearing loss.  He essentially 
contends that this disability is related to a head injury he 
sustained during his motor vehicle accident in service.  

As discussed in detail above, the recently enacted VCAA 
contains new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C. § 5103A (West Supp. 2001)).  For example, the Act 
requires the Secretary to obtain a medical opinion or 
examination, if it is determined that such an opinion or 
examination is necessary to decide the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  Having reviewed the 
record, and for the reasons and bases set forth below, the 
Board the finds that additional evidentiary development is 
warranted pursuant to the VCAA before the veteran's 
aforementioned claim can be finally adjudicated. 

In statements dated in October 1996 and April 1998, the 
veteran's private physician, Dr. S., reported that the 
veteran has sensorineural hearing loss in both ears.  In a 
separate statement dated in April 1998, another private 
physician, Dr. C., reported that the veteran has a hearing 
loss disability, and that his 1961 auto accident was a 
"plausible etiology" for his hearing deficit.  However, the 
Board notes that it is unclear from either of these 
physicians' statements whether audiometric testing revealed 
evidence of a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2001).  Moreover, it appears that Dr. C.'s 
opinion as to the etiology of the veteran's hearing deficit 
was based primarily upon the veteran's own statements as to 
his medical history, rather than upon an independent review 
of his documented medical history.  For these reasons, the 
Board finds that a VA audiology evaluation is necessary, in 
order to more accurately determine the nature and etiology of 
his claimed hearing loss disability.

Accordingly, this claim is remanded for the following action:

1.  The RO should contact the veteran and 
specifically request that he provide the names 
and addresses of any health care providers who 
may possess additional records pertinent to his 
claims, which are not already included within 
his VA claims folder.  In particular, the RO 
should inquire as to whether Drs. S. or C. may 
possess additional records pertinent to his 
claim.  With any necessary authorization from 
the veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to this 
request, which have not been previously 
secured.

2.  The veteran should also be scheduled for an 
audiology evaluation, to be conducted by a VA 
specialist if possible.  The claims folder, to 
include a copy of this Remand, must be made 
available for review by the examiner in 
conjunction with the examination.  All 
indicated audiometric testing should be 
conducted.  If a hearing loss disability is 
found, the examiner should offer an opinion as 
to whether it is at least as likely as not that 
such disability is related to any incident of 
the veteran's military service, to include the 
motor vehicle accident in 1961.  All opinions 
expressed should be supported by reference to 
pertinent evidence.


3.  Thereafter, the RO should review the claims 
folder and ensure that all developmental and 
notification actions required by VCAA have been 
completed in full.  The RO should then 
readjudicate the veteran's claim of entitlement 
to service connection for hearing loss.  If and 
of the benefits sought on appeal remain denied, 
the veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an opportunity 
to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

